EXHIBIT 99.1 THE STEAK N SHAKE COMPANY REPORTS FISCAL THIRD QUARTER 2009 RESULTS INDIANAPOLIS, August 10, 2009 /PRNewswire-FirstCall/ The Steak n Shake Company (NYSE: SNS)announces its results for itsthird fiscal quarter 2009, which ended July 1, 2009. Net earnings for the third quarter of fiscal year 2009 were $3.8 million, or $0.13 per diluted share, contrasted to a net loss of ($9.8 million), or ($0.35) per diluted share in thethird quarter of fiscal year 2008.Last year's third quarter loss included $8.7 million, or $0.31 per diluted share, net of tax impairment charges related to underperforming restaurants. Steak n Shake now operates as a holding company with its primary business activities conducted through Steak n Shake Operations,
